Citation Nr: 1211230	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  97-203 10A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an infectious disease, to include syphilis.  


REPRESENTATION

Appellant represented by:	Rose Ann Fleming, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying, among other issues, the claim currently on appeal.  This claim was previously remanded by the Board in March 2001, August 2004, July 2009, May 2010 and February 2011 for additional evidentiary development.  

The Veteran was afforded a videoconference hearing before a Veterans Law Judge in February 2009.  He was subsequently scheduled for a Travel Board hearing at the RO in Cleveland, Ohio in June 2010 because his representative was unable to attend the February 2009 hearing.  The June 2010 hearing took place before the undersigned Veterans Law Judge.  Written transcripts of both of these hearings have been prepared and incorporated into the evidence of record.  

In July 2011, VA received a statement from the Veteran indicating that the next time he had a hearing he desired it to be in Washington, DC.  Initially, the Board notes that this statement is somewhat vague and does not clearly indicate that the Veteran is expressing a desire to be scheduled for a hearing at this time.  Nonetheless, although the Board's duty to assist includes affording the Veteran a personal hearing, there is no right to multiple hearings on a particular appeal without some reasonable justification (none has been offered).  The purpose of a hearing is to receive argument and testimony relevant and material to the issue on appeal.  38 C.F.R. § 20.700(b).  There is no indication that there is any change in the facts or circumstances of this case.  In light of the foregoing, the Board will deny the Veteran's request for another hearing, assuming that the July 2011 statement was indeed a request for a hearing.  




FINDINGS OF FACT

The Veteran does not suffer from syphilis or any other infectious disease that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an infectious disease such as syphilis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in April 2004 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) as they pertain to this specific issue, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2011, and VA has obtained these records as well as copies of the Veteran's private treatment records and Social Security Administration (SSA) records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO scheduled the Veteran for a medical examination and that the Veteran attended this examination.  The RO later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for syphilis.  However, as outlined below, the preponderance of the evidence demonstrates that service connection is not warranted for this condition because there is no evidence of chronic residuals or any past infection.  

The Veteran's service treatment records demonstrate that he was tested on multiple occasions for sexually transmitted diseases.  A June 1969 record notes a diagnosis of gonorrhea.  The Veteran was also diagnosed with gonorrhea in January 1970.  Subsequently, the Veteran was diagnosed with syphilis in its primary stage in May 1970.  According to the Veteran's November 1970 separation examination, the Veteran reported suffering from syphilis once and gonorrhea 11 times.  

Post-service treatment records fail to demonstrate that the Veteran suffers from any chronic residuals as a result of his in-service sexually transmitted diseases.  According to a May 1975 VA treatment record, routine lab studies were within normal limits.  VA examinations from November 1975 and August 1982 also make no reference to a current syphilis infection or any chronic residual of a sexually transmitted disease.  

The Veteran reported having a "present or history of" sexually transmitted diseases during private psychiatric treatment in January 1992.  The record indicates that this had existed for 10 years.  There is nothing to suggest that the Veteran had suffered from sexually transmitted diseases since his military service, or, more than 20 years earlier.  Also, another private treatment record from January 1992 notes that the Veteran had no communicable diseases at that time.  

The record also contains a private treatment record from April 2004 in which the Veteran was diagnosed with urethritis.  It was noted that the Veteran was seen with complaints of penile discharge and dysuria times one week.  He reported having unprotected intercourse approximately three weeks earlier.  The Veteran was treated for gonorrhea, Chlamydia, and trichomonas at this time.  The examining physician did not suggest any relationship between this diagnosis and an infectious disease acquired during military service.  

Finally, the Veteran was afforded a VA examination in April 2011.  The examiner noted that the Veteran was diagnosed with primary syphilis in May 1970 and gonorrhea on multiple occasions.  However, the examiner noted that the method of diagnosis of the syphilis infection was not mentioned.  The Veteran stated that he was not sure if he ever had syphilis again after military service, and he had no surgeries related to these conditions.  The examiner noted that there were presently no current treatments for infectious, immune, or nutritional conditions, to include syphilis or gonorrhea.  The Veteran reported no known current symptoms related to syphilis or gonorrhea either.  The examiner concluded that the Veteran had a history of gonorrhea diagnosed while on active duty and a history of syphilis diagnosed in error during active duty.  The examiner concluded that there was no current evidence for a syphilis infection of gonorrhea.  This conclusion was based on the current symptoms and a physical examination, as well as a negative rapid plasma regain (RPR) test.  The examiner explained that if this test was positive, it would be consistent with an active syphilis infection.  A Treponema pallidum particle agglutination (TP-PA) test was also negative, which, according to the examiner, demonstrates that there was never a prior syphilis infection, as this test stayed positive for life after a syphilis infection.  Therefore, the examiner concluded that the in-service diagnosis of syphilis was in error, and that the Veteran suffered from no chronic residual related to gonorrhea or the incorrectly diagnosed syphilis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an infectious disease such as syphilis.  While this condition was diagnosed during active military service, the April 2011 VA examiner explained that a negative TP-PA test establishes that this was a misdiagnosis.  Furthermore, while there is evidence of gonorrhea during military service, the evidence demonstrates that the Veteran suffered no chronic residuals as a result of this condition.  Post-service treatment records reflect no treatment for gonorrhea, aside from an incident in which the Veteran had unprotected sex in approximately April 2004.  Also, during his April 2011 VA examination, the Veteran denied any current symptomatology related to this condition.  The VA examiner also opined that the Veteran suffered no current residuals due to this condition.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any chronic disorder associated with an in-service sexually transmitted disease such as syphilis or gonorrhea, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for a sexually transmitted disease, to include syphilis or gonorrhea.  During his July 2008 decision review officer (DRO) hearing, the Veteran reported symptoms of syphilis and gonorrhea since service.  He did not indicate what these symptoms were.  The Veteran again testified to problems with syphilis since military service during his June 2010 hearing.  Again, however, he did not testify as to any specific symptoms.  

While the Board has considered the above statements, they fail to demonstrate that the Veteran is entitled to service connection for a sexually transmitted disease.  The evidence of record does not demonstrate that the Veteran is competent to testify to the fact that he has suffered from syphilis since military service.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  While the Veteran is competent to testify to specific symptoms and experiences, he has not offered any testimony in this regard.  Finally, despite the Veteran's belief that he suffers from residuals of gonorrhea and syphilis, medical testing in April 2011 confirmed that the Veteran does not suffer from either disease, and, that he has never suffered from syphilis.  The Veteran also conceded during this examination that he knew of no symptoms associated with these conditions, greatly calling into his prior assertions of chronic symptomatology since military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for syphilis must be denied.


ORDER

Service connection for an infectious disease, to include syphilis, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


